Citation Nr: 0526279	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1982 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on from an October 1997 rating decision issued by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
part, denied service connection for a bilateral foot 
condition.  The veteran moved during the pendency of this 
appeal and jurisdiction of his claims folder comes to the 
Board from the RO located in Philadelphia, Pennsylvania.

In November 1997, the RO received the veteran's notice of 
disagreement with the denial of entitlement to service 
connection for a bilateral foot condition.  The Board 
remanded this matter for additional development in June 2001 
and again in April 2004.  The development actions resulted in 
service connection being established for a left foot 
disorder.  See April 2005 rating decision.  The right foot 
disorder claim again before the Board for appellate review.  

The veteran's March 2000 substantive appeal reflects that he 
requested a local hearing.  The veteran failed to report for 
his scheduled June 2000 and January 2002 hearings and, 
therefore, his request for a hearing is considered as 
withdrawn.


FINDING OF FACT

The veteran is currently diagnosed with a right foot bunion 
that competent probative evidence attributes to his military 
service.


CONCLUSION OF LAW

A right foot bunion was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As the veteran is a layperson, his statements in 
support of claim that he has various conditions as the result 
of his military service is not competent medical evidence as 
to the diagnosis of a current chronic disability or the 
etiology of any disorder.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the veteran's complete service medical records are not 
of record, and indeed, consist of little more than his 
entrance examination report that revealed the presence of pes 
planus.  The veteran asserts, however, that while in service, 
he had problems with his feet and underwent a left-foot 
bunion surgery.  The post-service medical evidence 
corroborates the veteran's left-foot surgical history, and on 
the strength of this and a favorable medical opinion, service 
connection for the residuals of a left foot bunionectomy was 
granted.  While the post-service evidence does not 
corroborate any in-service right foot treatment as it does 
the left-foot, the post-service evidence consistently refers 
to a bilateral foot disorder, and the veteran has 
consistently reported that he had bilateral foot problems 
while in service even though surgery was performed only on 
the left foot.  

Accepting this history, as was done for the left foot, and 
combining it with the May 2004 opinion of a VA examiner who 
linked current bilateral bunions to service, it may be 
concluded, with the resolution of reasonable doubt in favor 
of the veteran, that service connection for a right foot 
bunion is warranted.  Accordingly, this appeal is granted.  

As the issue on appeal has been resolved in the veteran's 
favor, there is no need to address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000.  


ORDER

Service connection for a right foot bunion is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


